IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2484 Disciplinary Docket No. 3
                                          :
RANDOLPH HARVEY GOLDBERG                  :   Board File No. C4-13-734
                                          :
                                          :   (Supreme Court of the State of Nevada,
                                          :   No. 71070)
                                          :
                                          :   Attorney Registration No. 75672


                                       ORDER

PER CURIAM
       AND NOW, this 12th day of July, 2018, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline,

Randolph Harvey Goldberg is suspended from the practice of law in the Commonwealth

of Pennsylvania for four years and nine months. He shall comply with all the provisions

of Pa.R.D.E. 217.